Citation Nr: 1639056	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-49 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for low back disorder. 

2.  Entitlement to service connection for body cramps, to include hands, arms and feet. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1978 to January 1981.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran's claims file is entirely electronic, using "Virtual VA" and the "Veterans Benefits Management Systems" (VBMS) databases.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, before the Board makes a determination as to the claims on appeal, further development of the record is necessary.  Specifically, the Veteran must be afforded VA examinations to reevaluate the nature and etiology of his low back disorder as well as the nature and etiology of his body cramping condition, in light of new evidence obtained since he was last afforded a VA examination in January 2010. 

With regards to the Veteran's claim of entitlement to service connection for a low back disorder, he asserts that he began experiencing low back pain in service in 1979 as a result of his having to regularly carry a heavy duffel bag and perform physical tasks.  During the June 2016 hearing before the undersigned Veterans Law Judge, the Veteran contended that he did not report his low back pain on his November 1980 separation examination because he believed that to do so would delay his separation.  According to the Veteran, he has experienced low back pain since it first developed in service which has steadily increased in severity.  

Since the Veteran's claim was last evaluated by a VA examiner in January 2010, the Veteran has received a favorable disability determination by the Social Security Administration (SSA) in July 2011, in which the Veteran was found to be disabled due to his low back disorder.  Furthermore, during the June 2016 hearing, the Veteran submitted a statement from a B.L. dated in May 2016 who asserted that he knew the Veteran while they served together and that the Veteran complained of low back pain in service for which he sought treatment.  This new evidence raises a possibility that the Veteran's current low back disorder may be associated with his service; accordingly, the Veteran must be afforded a new VA examination to evaluate the etiology of his low back disorder in light of new evidence, to include his testimony during the June 2016 hearing as well as the SSA disability determination and B.L.'s May 2016 statement. 

As for the Veteran's claim of entitlement to service connection for body cramps, he asserts that his complaints of hand and abdominal cramps during service are manifestations of the same body cramp condition that he currently experiences.  In evaluating the etiology of his body cramp condition, the January 2010 VA examiner who offered a negative opinion as to the nexus between the Veteran's complaints of hand and abdominal cramps during service and his current body cramp condition relied on the Veteran's admission that his father and brother also suffered from cramps and the determination that the cramping condition was hereditary.  That examiner did not specify as to why the hereditary nature of the body cramping condition was relevant to the ultimate determination regarding the etiology of the condition, but appeared to rely on this conclusion in providing the negative opinion.  

During the June 2016 hearing, the Veteran contended that the body cramp condition he experienced while in service was not hereditary and that he did not begin experiencing symptoms of the condition until after he entered service.  Furthermore, he stated that he continued to experience cramping symptoms throughout his service and following his discharge from service.  This testimony directly contradicts the findings of the January 2010 VA examiner that the cramping condition was hereditary and that there was no evidence linking the Veteran's current cramping condition to the hand and abdominal cramps he experienced while in service.  Therefore, the Veteran must be afforded a new VA examination to provide an opinion as to the etiology of the cramping condition in light of the Veteran's testimony during the June 2016 hearing.  38 U.S.C.A. § 5103A
Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any updated records documenting the Veteran's treatment for his low back disorder and/or his body cramp condition at a VA medical center. 

2.  After completion of the foregoing, schedule the Veteran for a VA examination for the purpose of obtaining an opinion regarding the nature and etiology of the Veteran's low back disorder.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

The examiner is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's low back disorder began in or was caused or aggravated by his active duty service.  In formulating this opinion, the examiner is asked to consider, and discuss as appropriate, the Veteran's testimony during the June 2016 hearing as well as the SSA disability determination and B.L.'s May 2016 statement.  All opinions expressed must be supported by complete rationale. 

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), or by a deficiency in the record (i.e., additional facts are required), or because the examiner does not have the necessary knowledge or training. 
3.  Schedule the Veteran for a VA examination for the purpose of obtaining an opinion regarding the nature and etiology of the Veteran's body cramping condition.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

The examiner is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's body cramp condition began in or was caused or aggravated by his active duty service.  In formulating this opinion, the examiner is asked to consider, and discuss as appropriate, the Veteran's testimony during the June 2016 hearing dismissing the hereditary nature of his cramping condition as well as his assertion that his body cramping symptoms have persisted since service.  All opinions expressed must be supported by complete rationale. 

4.  After completing the above development, the Veteran's claim should be readjudicated.  If either claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case must be returned to the Board for its adjudication. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




